On the Merits.
The State of Louisiana, on the relation of the District Attorney pro tempore, of the Police Jury and School Board of the parish of Assumption, instituted suit, averring that the defendant, who claims to have been elected and commissioned as sheriff of said parish, is ineligible, under Article 171 of the Constitution of 1879 to hold and exercise the duties and functions of this office; that in the years 1871 and 1872, the defendant was tax collector of said parish, and from 22d of March, 1872, to 17th of April, 1873, treasurer of the School Board of said parish; that, in his said official capacities, he received large sums of money, and that he is a defaulter, to a large amount, for the State and parish taxes collected by him; that he has never received a discharge for the amount of such collections and for all public moneys with which he was entrusted. The prayer of the *713petition is that the defendant be decreed to be ineligible under Art. 171 and absolutely disqualified and prohibited from holding said office of sheriff.
Defendant, after pleading a general denial of the allegations of the petition, except as specially admitted in his answer, admitted that he filled the several positions as set forth, that he was Treasurer of the School Board and that he received from the State Treasurer a certain amount as the apportionment of the school fund belonging to his said parish, but denied that he ever diverted said amount from its proper channel. He avers that, after he ceased to be treasurer of the School Board, a committee was appointed by a subsequent School Board to examine his accounts as treasurer; that, after this committee had examined his accounts, they made a report to their School Board, that his accounts were correct and that he had properly accounted for all funds coming into his hands as treasurer of the Board; that said report was ratified and approved by the Board and that this action constituted his discharge; that a short time prior to the 20th of March, 1874, he turned over to Thos. L. Winder, then District Attorney, who was charged with the settlement of all claims in favor of the State and the School Board, all his vouchers and receipts, as treasurer, for moneys paid out and disbursed by him, which largely exceeded the amount of school funds received by him as treasurer, and that said vouchers and receipts were delivered by said Winder to Charles Clinton, then State Auditor, at the rime defendant made a settlement with them for moneys received by him as State tax collector for 1871 and 1872, which vouchers and receipts have never been returned to him, which vouchers and receipts will show that he is in no manner liable or responsible as School Treasurer aforesaid; that, on the 26th of March, 1874, he received from the State Treasurer and Auditor of Public Accounts of the State of Louisiana, his final discharge and quietus as such for the amount of State taxes collected by him as State tax collector during the time he held said office; that on the 8th of October, 1875, he made a full and final settlement with the Police Jury of the parish of Assumption, for all parish taxes collected by him as tax collector during the aforesaid years, and was by said Police Jury discharged from all liability on account thereof and granted a full discharge and quietus by reason thereof. He pleads the unconstitutionality of the Acts of the General Assembly, Nos. 58 and 156, approved September 8th, 1868, and October 15th, 1868, as being in conflict with Articles 152,199 and 201 of the Constitution of 1879; and that Article 171 is not retroactive and does not prescribe for causes of ineligibility arising previous to the adoption of said Constitution, and, if construed as being retroactive and retrospective in its operation, it is in conflict with Article 1, Section 10 of the Constitution of the United States, which declares that no State shall pass any ex post facto law.
*714The sole question for our decision in this case, under the pleadings, is the eligibility or ineligibility of the defendant to hold the office of sheriff; and it is still further narrowed down to the question whether or not the discharge or discharges which he alleges he has obtained, have been granted to him by competent authority, and fulfil that requirement of the article of the Constitution necessary to be observed and complied with to relieve him from the disabilities, without fulfilling which, such disability would rest upon him.
The right of the State, in its organic law, to prescribe general and uniform qualifications for the exercise of the voting franchise, is indisputable, and equally clear is her right to prescribe the qualifications for holding office. Limitations of this character are not obnoxious to the objection that they restrict natural or divest vested rights. It cannot be denied that she has the right of declaring when or at what age the voting franchise may attach, or at what age eligibility to hold office shall accrue, or that on reaching a certain age this eligibility to continue in office shall cease. The right to hold office is not a natural or divine right, at least under our constitutional and republican form of government, but thereunder offices are the creatures of popular will and appointments or elections thereto are not demandable of right by those who desire or seek office; on the contrary, those who create the offices and confer the positions are alone the arbiters between the wishes or demands of the aspirants and their fitness for place. To define the qualifications and limit the eligibility for office is no infringement upon, much less a divestiture of, vested rights. It seems to us unreasonable to limit the right to hold office to disqualifications arising subsequent to the adoption of the organic law, when its very object as gathered from its plain letter and obvious policy is to apply the disqualifications denounced to the existing status of persons at the time the instrument goes into effect, as well as to that which may subsequently arise or occur. Suppose a clause had been inserted in the Constitution declaring persons ineligible to the office of governor or judge after he shall have attained the age of seventv years, and previous to the adoption of such Constitution this ineligibility had not existed, would it be contended that one who reached the prescribed age prior to the adoption, did not fall under its operation and it was only applicable to those thereafter attaining the age?
Article 171 has no ambiguity. It was in our opinion intended to be retrospective and, if retrospective, it does not fall within the constitutional inhibition. In 11 Peters, 420, O. J. Taney delivering the opinion of the Court said: “It is well settled by the decisions of this Court that, a State law may be retrospective in its character and may divest vested rights, and yet no,t violate the Constitution of the United States, unless it impairs the obligation of a contract.”
*715“ In order that a law should be ex post facto, it must inflict some legal penalty, and this must consist in taking away a legal right or imposing some legal burden. The subject of electoral capacity has been left to the States absolutely untrammelled, except by the provisions respecting race and color, and any changes which the State may think best to make in defining the qualifications of voters, do not take away any right or impose any legal burden and cannot, therefore, be ex post facto laws, however much they may apply to past acts and transactions.” Sedgwick on Construction of Stat. and Constitutional Law, p. 558; Pomeroy’s Constitutional Law, $ 532-535. The above is surely applicable in its full force to qualifications which may be required for holding office. 4 Wall. 172; 11 Pet. 420; 10 Howard, 395; 17 How. 456; 10 An. 745; 20 An. 533.
The article under discussion provides that those who have done certain reproachable acts shall be ineligible to public office in the State. A careful reading of this article, taking into consideration its manifest object and intention, conclusively shows that the disqualification for the future, embraced acts done in tbe'past. It reads: “ No person who at any time may have been,” etc. If intended to apply only prospectively, it would have been couched in such words as no person who shall be, etc., no person loho shall hereafter be, eta. Hence, we are satisfied that the disqualification imposed includes in its disabilities and affects those who have in the past fallen into the category named, until they shall cleanse themselves or “shall have” cleansed themselves in the manner distinctly pointed out in the closing clause of the article.
The pleadings and the evidence in the record show that the defendant had filled the certain offices as charged in the plaintiff’s petition; that he had been entrusted with the public money and, therefore, in order that he should be eligible to office, he “ should have obtained a discharge for the collections made, and for all public moneys with which he may have been entrusted.” The construction of Constitutions, as well as of statutory laws must be governed by fixed rules and not left to arbitrary discretion or interpretation. The first thing then, to be ascertained in construction of statutes, is: the object to be attained, and, second, the means to be employed. The first “ is, as a general rule, the intention of the law-maker ;” the second, “ what facts within and without the statute are to be inquired into to ascertain the intent of the doubtful phraseology.” (Sedgwick on Construction, etc. 193).
As to Constitutions: “ The whole must be considered with a view to ascertain the sense in which the words were employed; and its terms must be taken in the ordinary and common acceptation, because they are supposed to have been so understood by the framers and by the people who adopted it. This is unquestionably the correct rule of interpretation. It, unlike the acts of our Legislature, owes its whole force *716and authority to its ratification by the people, and they judged it by the meaning apparent on its face according to the general use of the words employed, when they do not appear to have been used in a legal or technical sense.” Id. 413.
In this case the defendant, as we have seen, pleaded that there was no outstanding indebtedness by him to the State, the parish or the School Board, and that he had received a discharge from these several parties plaintiffs, and having been duly elected and commissioned, was entitled to the office of sheriff, to hold which office, plaintiffs claimed that he was not eligible.
Article 171 prescribes that thedneligibility which it declares, shall continue only until the discharge shall be obtained. Whenever this discharge is had, his eligibility, which had been suspended, springs into existence. We are then called upon to further construe this article and interpret what constitutes the discharge required by the article. Applying the rule of construction, as laid down by the above authorities, we give to it the meaning of “ its ordinary and common acceptation,” in order “to ascertain the sense in which the words were employed.” We think the ineligibility was intended to continue and remain in force as long as the indebtedness to the State, the parish or the School Board existed, that is, as long as they or either of them had any legal unsatisfied Claim against the defendant. How or in what manner the discharge of the indebtedness or claim should be given, is not pointed out or prescribed by the article of the Constitution; no sacramental form is indicated or required. Indebtedness may be discharged or extinguished, in the ordinary or common acceptation of these words, in many ways, viz: by payment, compensation, voluntary release, transaction, etc., and when extinguished by any of these modes, a discharge, to all practical intents •and purposes, is had.
As to the alleged indebtedness of defendant to the State growing out of his collection of State taxes, that indebtedness was fixed for a part by judgment obtained in favor of the State against him, which judgment appears in the record to have been satisfied. Eor the remaining indebtedness claimed under the transaction of compromise between the State and her proper officer, he made settlement with the Treasurer, authorized by the Auditor, receipt in, full was given for the amount fixed and agreed upon-in this transaction, and the usual discharge or quietus was issued by the last mentioned officer.
Under Sec. 176 R. S., it was made the duty of the Auditor, “ to audit, adjust and settle the accounts of collectors of the revenue and other holders of the public money, who are required by law to pay the same into the treasury.” Art. 178 R. S. enacts, that, “ whenever the Auditor shall be satisfied, either from his own knowledge of fact, or by returns *717made on execution or writs of fieri facias, that the State cannot make the amount due on the old bonds or obligations due the State, by compulsory process, then he is authorized to enter into such arrangements and make such compromises, either with the principals or their securities, as he may think most advantageous for the State, and to cancel such bonds or obligations upon payment of a portion thereof, and he shall report to the General Assemby the action he has taken and his reasons therefor;.” We think that, under the authority vested in him by this section, the Auditor had the right to make the arrangement and compromises whereby he, for sums paid by the defendant, extinguished the obligations of the defendant, and the claim of the State was satisfied and the defendant released and discharged from further liability for the collections made by him as tax collector. Plaintiffs’ counsel contend that the Auditor’s authority under Sec. 178, is limited to old bonds, given before the passage of the act. We cannot agree with him, but think the construction placed on it by defendant’s counsel is the correct one, that is, by the words '' old bonds ” is evidently meant such bonds as have been given by those officers whose terms of office have expired, as contradistinguished from the bonds of officers who are in the actual performance of the duties of their office and whose terms of office have not expired.
As to the alleged indebtedness to the parish, we think the settlement of the Police Jury with the defendant and the quietus or discharge granted him, operates also as a discharge and cannot be attacked collaterally in this case, especially as it has not been alleged, even, that it was fraudulent, and we are, therefore, not called upon to express an opinion as to the right’to attack it and seek to set it aside in a direct action, or upon proper allegations in this.
The alleged indebtedness to the School Board is denied by defendant and the evidence in the record shows that the defendant had received as Treasurer of the School Board, from the State Treasurer, the State apportionment to the School Board, or school fund of Assumption parish, the sum of $±,552 90, and that, in his capacity of School Treasurer, he had paid valid school warrants, for an amount largely exceeding that which he had received, and that these warrants, including the excess of his disbursements over his receipts, were deposited or surrendered to the Auditor, his claim (for such excess) being $±,223 35 against the State, for and on account of the State apportionment of school funds due or to become due to his said parish, and in settlement of the State’s claim against him, he relinquished his own claim against the school funds and surrendered the whole of his vouchers and the receipts evidencing his claim.
It is true that no formal or technical discharge was ever given him by the School Board, based upon any technical settlement with the *718Board, but the evidence discloses that he paid out on valid warrants of the Board an amount exceeding the sum which had come into his hands as treasurer, and no actual indebtedness existed on his part. There is no evidence disproving the payments, adduced by the plaintiffs. Regarding the object and intention of the constitutional provision to be for the purpose of preventing defaulting public officers from holding any office until they had discharged their obligations or as long as they were indebted to the State, parish, etc., on account of collections made by them or public moneys entrusted to them, and finding that the record shows n'o actual indebtedness existing, by reason of the payments made and the offsets held by him, we are forced to the conclusion that the defendant, under the spirit of the law, does not fall within the category of ineligibility as charged in plaintiffs’ petition.
The judgment of the lower court is, therefore, affirmed with costs.